UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 Mag 4540 (UA )
Joseph Santoro
Defendant(s).
x

 

Defendant Joseph Santoro hereby voluntarily consents to participate in the following
proceeding via__X_ videoconferencing or __X_ teleconferencing:

X___ Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

Joseph Santoro byowcezune Broly Susanne Brody.

Defendant’s Signature 7 Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Joseph Santoro Susanne Brody
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

£)
p
April 28, 2021 Lr our Ages —

Date The Honorable Andrew E. Krause
United States Magistrate Judge
Southern District of New York

 

 
